UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7199



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONNIE KEITH HOWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-94-56-H)


Submitted:   December 12, 2001           Decided:   December 20, 2001


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donnie Keith Howell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donnie Keith Howell seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

and his motion for reconsideration.   We have reviewed the record

and the district court’s orders and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Howell, No. CR-94-56-H (E.D.N.C. Aug. 16, 2000 & Dec. 14, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2